DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 9 is a figure with empty blocks with numerals.  The examiner suggest for clarity to add the corresponding steps for the numerals into the Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claims 1-11 are objected to because of the following informalities:  Claim 1 (and dependent claims 2-10 and independent claim 11) should be indented for the processor limitations as it is an imaging system with an element.   The Office suggests
An imaging system for a towing vehicle, the imaging system comprising: 
a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;
apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;
 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 
output the composite image data for display on a display screen.  

Note see 35 USC 112 rejection for claim 11.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 (and corresponding dependent claim 8) recites a virtual object.  It is unclear how a virtual object is a distance with an imaging device (i.e. the object is a virtual object in the image, how is the distance determined with a camera).  

Claim 8 recites a constant which is unclear as to what this value is and how it is applied to the calculation.

Claim 11 is unclear as there is a vehicle and towing vehicle in the limitations.
Claim 11 recites a vehicle comprising an imaging system according to claim 1
	So claim 11 is 
A vehicle comprising an imaging system for a towing vehicle, the imaging system having a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;
apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;
 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 
output the composite image data for display on a display screen.  

It is unclear if the vehicle and the towing vehicle  are the same vehicle.  The examiner suggests rewriting Claim 11 and the following is a suggestion: 
A towing vehicle comprising an imaging system, the imaging system comprising: 
 a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;
apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;
 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 
output the composite image data for display on a display screen.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Zhang et al (US 2017/0341583 and hereafter referred to as “Zhang”)

Regarding Claim 1, Zhang discloses an imaging system for a towing vehicle, the imaging system having a processor configured to (Figure 1, Page 1-2, paragraph 0018, Figure 2, 40, 64, Page 3, paragraph 0031): 
determine a reference speed of the towing vehicle (Page 3, paragraph 0028); 
receive first image data from a first imaging device disposed on the towing vehicle (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038); 
receive second image data from a second imaging device disposed on a towed vehicle (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1); 
apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle (Page 10, paragraph 0074-0075); 
generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data (Page 10, paragraph 0074-0075, Page 5, paragraph 0038); and 
output the composite image data for display on a display screen (Page 10, paragraph 0074-0075, Page 5, paragraph 0038).  
Regarding Claim 11, Zhang discloses a vehicle comprising an imaging system according to claim 1 (see rejection above).   
Regarding Claim 12, Zhang discloses a method of generating a composite image, the method comprising: 
determining a reference speed of a host vehicle (Page 3, paragraph 0028); 
receiving a first image from a first imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038); 
receiving a second image from a second imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1); 
applying a first scaling factor to the second image to generate a scaled second image, the first scaling factor being determined in dependence on the determined reference speed of the host vehicle (Page 10, paragraph 0074-0075); 
generating the composite image by combining at least a part of the scaled second image and at least a part of the first image data (Page 10, paragraph 0074-0075, Page 5, paragraph 0038); and 
outputting the composite image data for display on a display screen (Page 10, paragraph 0074-0075, Page 5, paragraph 0038).  
Regarding Claim 13, Zhang discloses a non-transitory computer-readable medium having a set of instructions stored therein which, when executed, cause a processor to perform the method claimed in claim 12 (see rejection above, Page 3, paragraph 0031-0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  in view of Strano et al (GB 2529408 as provided in the IDS filed 08/31/2021, and hereafter referred to as “Strano”).
Regarding Claim 2, Zhang discloses all the limitations of Claim 1.  Zhang is silent on the limitations.  Strano discloses selecting a subsection of the second image data and applying the first scaling factor to the selected subsection of the second image data (Page 10, lines 1-9, Page 8, lines 28-37, Page 9, lines 1-9, Figure 3A-3C).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Strano in order to increase maneuverability in confined spaces (page 1, lines 18-20) as disclosed by Strano.
Regarding Claim 3, Zhang discloses all the limitations of Claim 1.  Zhang is silent on the limitations.  Strano discloses selecting a subsection of the scaled second image data (Page 8, lines 28-37, Page 9, lines 1-9, Figure 3A-3C, Page 10, lines 1-9); and generating the composite image data by combining the selected subsection of the scaled second image data and the first image data (Page 8, lines 28-37, Page 9, lines 1-9, Figure 3A-3C, Page 10, lines 1-9).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Strano in order to increase maneuverability in confined spaces (page 1, lines 18-20) as disclosed by Strano.
Regarding Claim 4, Zhang discloses all the limitations of Claim 1.   Zhang is silent on this limitation.  Strano discloses wherein the processor is configured to generate the composite image data by inserting the scaled second image data into a window formed in the first image data (Figure 3A-3C, Page 10, lines 1-9).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Strano in order to increase maneuverability in confined spaces (page 1, lines 18-20) as disclosed by Strano.
Regarding Claim 5, Zhang discloses all the limitations of Claim 1.  Zhang discloses the first imaging device has a first angle of view and the second imaging device has a second angle of view; and wherein the first scaling factor is determined in dependence of the first and second angles of view (Page 10, paragraphs 0072-0074).  Zhang does not explicitly disclose a ratio. Strano discloses wherein the first scaling factor is determined in dependence on a ratio of the first and second angles of view (Page 10, lines 1-9, Figures 3A-3C, Figure 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Strano in order to increase maneuverability in confined spaces (page 1, lines 18-20) as disclosed by Strano.

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  in view of  Higuchi et al (US 2017/0006234, and hereafter referred to as “Higuchi”).
Regarding Claim 6, Zhang discloses all the limitations of Claim 1.  Zhang discloses the first imaging device and the second imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1). Zhang does not explicitly disclose inversely proportion. Higuchi discloses wherein the first scaling factor is inversely proportional to a first longitudinal distance between the first imaging device and the second imaging device (Page 8, paragraph 0086-0087 – distance between left side camera to front camera). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Higuchi in order to easily determine an object in the images based on photographing two different viewpoints  (page 1, paragraphs 0005-0006) as disclosed by Higuchi.
Regarding Claim 7, Zhang and Higuchi disclose all the limitations of Claim 6.  Zhang discloses the first imaging device and the second imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1). Higuchi discloses wherein the first scaling factor is calculated according to the following formula: 
    PNG
    media_image1.png
    40
    217
    media_image1.png
    Greyscale
 
where is the first longitudinal distance between the first imaging device and the second imaging device; and y is a reference distance between the first imaging device and a virtual object (Page 8, paragraph 0086-0089, distance between left side camera to front camera and pixel position in left zone and position of three dimensional object in the image). Same motivation as above.  
Regarding Claim 9, Zhang discloses all the limitations of Claim 1.  Zhang discloses the first imaging device and the second imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1). Zhang does not explicitly disclose the limitation. Higuchi discloses wherein the processor is configured to apply a second scaling factor to at least one of the first image data and the second image data, the second scaling factor being determined in dependence on a first imaging device offset distance measured between the first imaging device and the display screen (Page 8, paragraph 0086-0087 – pixel position to the camera). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang to include the missing limitation as taught by Higuchi in order to easily determine an object in the images based on photographing two different viewpoints  (page 1, paragraphs 0005-0006) as disclosed by Higuchi.
Regarding Claim 10, Zhang and Higuchi disclose all the limitations of Claim 7.  Zhang discloses the first imaging device and the second imaging device (Page 4, paragraph 0033, 0034, Page 5, paragraph 0038, Figure 1). Higuchi discloses
, wherein the second scaling factor is determined in dependence on a sum of the first imaging device offset distance and a reference head offset distance, the reference head offset distance being the distance between the display screen and a reference head position (Page 8, paragraph 0086-0088,  distance between left side camera to front camera and pixel position in left zone - reference area). Same motivation as above  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 19 and 20 of U.S. Patent No. 10,701,299 in view of Zhang.

Regarding Claim 1 of the instant application
Corresponds to claim 15 of US 10,701,299
An imaging system for a towing vehicle, the imaging system having:
a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;




apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;
 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 








output the composite image data for display on a display screen.  
  

 A method of generating a composite image of a region behind a vehicle towing a trailer, the method comprising: 

receiving a first image from a first camera mounted to a rear of the vehicle;
 receiving a second image from a second camera mounted to a rear of the trailer;
 retrieving vehicle dynamic data published to a communication bus of the vehicle, the vehicle dynamic data comprising a hitch angle of the trailer relative to the vehicle and vehicle speed; 




combining the first and second images in dependence on the hitch angle and the vehicle speed to form a composite image such that at least a portion of one of the first image and second image is overlaid, as a semi-transparent image, onto the other of the first image and second image to cause at least a portion of the trailer in a field of view of the first camera to be semi-transparent in the composite image, wherein the at least a portion of one of the first image and the second image is overlaid onto the other of the first image and the second image in dependence on the hitch angle and the vehicle speed.


The instant application’s “An imaging system for a towing vehicle, the imaging system having: a processor configured to:  apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined and a display screen” are additional limitations and the outputting the composite image data for display is implied as overlaying the image is done for the display of the image. 
Zhang discloses an imaging system for a towing vehicle, the imaging system having a processor configured to (Figure 1, Page 1-2, paragraph 0018, Figure 2, 40, 64, Page 3, paragraph 0031): apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle (Page 10, paragraph 0074-0075); output the composite image data for display on a display screen (Page 10, paragraph 0074-0075, Page 5, paragraph 0038).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 10,701,299 to include the missing limitations as taught by Zhang in order to view the environment while towing the trailer, (Page 1, paragraph 0003) as disclosed by Zhang, in a safe manner.
Claim 11-13 correspond to claim 15, 19 of US 10,701,299.
Claim 11 corresponds to claim 20 of US 10,701,299.

Claims 1, 2, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of U.S. Patent No. 10,701,300 in view of Zhang.

Regarding Claim 1 of the instant application
Corresponds to claim 1 of US 10,701,300
An imaging system for a towing vehicle, the imaging system having:
a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;






apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;


 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 

output the composite image data for display on a display screen.  
  

A display system configured to generate a view of a region behind a vehicle towing a trailer, the display system comprising: 

a first camera configured to output first image data corresponding to a first image; 
a second camera configured to output second image data corresponding to a second image; and 
an image processor configured to: 
receive the first image data and the second image data; 

select a sub-section of the first image in dependence on a determined hitch angle of the trailer relative to the vehicle, in dependence on a negative equivalent of the hitch angle, and in dependence on a pitch angle of the trailer relative to the vehicle; select a sub-section of the second image; 
combine the selected sub-section of the second image with the selected sub-section of the first image; and

 overlay at least a portion of the first image onto the selected sub-section of the second image.




The instant application’s “determine a reference speed, apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined and a display screen” are additional limitations and the outputting the composite image data for display is implied as overlaying the image is done for the display of the image. 
Zhang discloses determine a reference speed of the towing vehicle (Page 3, paragraph 0028); apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle (Page 10, paragraph 0074-0075); output the composite image data for display on a display screen (Page 10, paragraph 0074-0075, Page 5, paragraph 0038).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 10,701,299 to include the missing limitations as taught by Zhang in order to view the environment while towing the trailer, (Page 1, paragraph 0003) as disclosed by Zhang, in a safe manner.
Claim 11-13 correspond to claim 1, 15, 16 of US 10,701,299.
Claim 2 corresponds to claim 1 of US 10,701,299.

Claims 1, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 and 16 of U.S. Patent No. 11,027,667 in view of Zhang.


Regarding Claim 1 of the instant application
Corresponds to claim 15 of US 11,027,667
An imaging system for a towing vehicle, the imaging system having:
a processor configured to: 
determine a reference speed of the towing vehicle; 
receive first image data from a first imaging device disposed on the towing vehicle; 
receive second image data from a second imaging device disposed on a towed vehicle;




apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle;
 generate composite image data by combining at least a part of the scaled second image data with at least a part of the first image data; and 














output the composite image data for display on a display screen.  
  

 A controller for generating a composite image of a region behind a towing vehicle, the controller being configured to: 
receive towing vehicle image data from a towing vehicle camera, the towing vehicle image data corresponding to a vehicle image of a region behind the towing vehicle; 
receive trailer image data from a trailer camera, the trailer image data corresponding to a trailer image of a region behind a trailer connected to the towing vehicle; 







combine the towing vehicle image data and the trailer image data to generate composite image data corresponding to a composite image; selectively enable and/or disable output of the composite image data; monitor a status of a turn signal indicator that is selectively activated to provide an indication of an intended direction of movement of the towing vehicle; disable the output of the composite image data when the turn signal indicator is activated such that the controller outputs only the trailer image data to a display to display an image of only a region behind the trailer when the turn signal is activated; and enable the output of the composite image data when the turn signal indicator is de-activated such that the controller outputs the composite image data to the display to display the composite image when the turn signal indicator is de-activated.



The instant application’s “An imaging system for a towing vehicle, the imaging system having: apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle” are additional limitations. 
Zhang discloses an imaging system for a towing vehicle, the imaging system having a processor configured to (Figure 1, Page 1-2, paragraph 0018, Figure 2, 40, 64, Page 3, paragraph 0031): apply a first scaling factor to the second image data to generate scaled second image data, the first scaling factor being determined in dependence on the determined reference speed of the towing vehicle (Page 10, paragraph 0074-0075).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 10,701,299 to include the missing limitations as taught by Zhang in order to view the environment while towing the trailer, (Page 1, paragraph 0003) as disclosed by Zhang, in a safe manner.

Claims 11-13 correspond to claim 1, 11, 12, 16 of US 11,027667.

Allowable Subject Matter

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 30, 2022